DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to papers filed on 20 JAN 2022.
Priority
This application is a 371 of PCT/US2017/030284. Applicant’s claim for the benefit of a prior-filed application PCT/US2017/030284 filed 28 APR 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/328,936, filed on 28 APR 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Claim Status
	Claims 4, 6, 11-13, 16-19, 22, 24-27, 29, 31-33, 39-41, and 43-47 are cancelled. Claims 1-3, 5, 7-10, 14-15, 20-21, 23, 28, 30, 34-38, 42, and 48-49 are pending.
Claim Objections
Claims 1, 8, 10, 23(i), 23 (ii), 35, 37, 42 and 48(ii) are objected to for the following informalities: The claims are improperly formatted. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 5, 7-10, 14-15, 20-21, 23, 28, 30, and 34-36, drawn to a nucleic acid construct or constructs comprising (i) a nucleic acid encoding a chimeric antigen receptor (CAR) and (ii) at least one other nucleic acid encoding a transcription factor or a variant thereof, wherein (i) and (ii) are on the same or different constructs.
Group II, claims 37-38 and 42, drawn to a method of immune therapy comprising administering to a subject a therapeutically effective amount of i) a nucleic acid construct or constructs of claim 1; ii) a vector or vectors, or a recombinant cell, comprising said nucleic acid construct or constructs; or iii) a composition comprising i) and/or ii).
Group III, claims 48-49, drawn to a method of manufacturing a chimeric antigen receptor (CAR) immune cell, which comprises: (i) obtaining immune cells; and (ii) transducing the immune cells with a vector containing a nucleic acid that encodes the CAR and further transducing the same immune cells with a nucleic acid encoding a transcription factor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a nucleic acid construct or constructs comprising (i) a nucleic acid encoding a chimeric antigen receptor (CAR) and (ii) at least one other nucleic acid encoding a transcription factor or a variant thereof, wherein (i) and (ii) are on the same or different constructs, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JENSEN (WO2015157432A1, Publ. 15 OCT 2015; cited in the ISR and ISD filed in the IFW of the instant application on 25 OCT 2018).  JENSEN teaches a system for inducible expression of a chimeric antigen receptor (CAR) comprising: a first nucleic acid comprising a first promoter inducible by a drug, wherein the first nucleic acid is operably linked to a polynucleotide coding for a CAR and a second nucleic acid comprising a second promoter operably linked to nucleic acid coding for a transcriptional activator (which is a transcription factor) for the inducible promoter [0012]. Thus the shared technical feature of claim 1, a nucleic acid construct or constructs comprising (i) a nucleic acid encoding a chimeric antigen receptor (CAR) and (ii) at least one other nucleic acid encoding a transcription factor or a variant thereof, wherein (i) and (ii) are on the same or different constructs is not a special technical feature in view of the prior art. Therefore there is no special technical feature as defined by PCT Rule 13.2.
Response Required
In view of a lack of unity in the absence of a shared special technical feature required for
co-examination, restriction is required because there is no unity of invention or inventive step.
A single group must be elected.
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i)    alternate transcription factors (TFs), recited in claims 3, 5, 7, including alternate TF forms, mutations, and/or amino acid SEQ ID NO:s;
ii)   alternate effects elicited by the TF, recited in claim 2;
iii)  alternate CAR constructs, recited in claims 8, 10(iii)-(iv), 14-15, 20, 23(i)-(ii), 35, including alternate: antigen binding domains, transmembrane domains, costimulatory endodomains, and amino acid SEQ ID NO:s;
iv)  alternate target antigens to which the CAR binds, recited in claims 10(i)-(ii), 20;
v)  alternate additional nucleic acid constructs/components, recited in claim 9;
vi) alternate expression cassette/vector/nucleic acid constructs, recited in claims 23, 28, including alternate self-cleaving peptide SEQ ID NO:s;
vii) alternate promoters recited in claims 23(iii);
viii) alternate self-cleaving peptides recited in claim 23 (iv);
ix) alternate additional engineered components and/or effects recited in claims 34, 35;  
x) alternate recombinant cells/cell types, recited in claims 2, 30, 48;
xi) alternate diseases/disorders, recited in claim 38; and in paragraphs [87], [345-7], [353-7] of the specification;
xii) alternate therapeutic compositions, recited in claim 37;
xiii) alternate method steps, recited in claim 42.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. The CARS and TFs comprise distinct polypeptides with corresponding distinct structures, biological targets, and biological functions. The alternate nucleic acids encoding alternate amino acids and the vectors comprising said nucleic acids comprise distinct sequences as indicated by differing SEQ ID NO:s and the distinct nucleic acids correspondingly comprise distinct components including alternate promoters, 
Whether Applicant elects Group I, II, or III above, Applicant is required under 35 U.S.C. 121 and 372 to further elect a single disclosed species from each of (i)–(xi) above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. That is:
 Applicant must elect (i) a single TF or single variant thereof, (ii) a single corresponding TF effect, and a single corresponding/concordant SEQ ID NO: for said TF or single variant thereof. If Applicant elects a TF variant, Applicant must further elect a single specified modification/mutation or a single specified combination of modifications and mutations for said variant as recited, for example, in claims 3, 5, and 7.
Applicant must also elect (iii) a single CAR construct and a corresponding specified structure including: 
a specified antigen binding domain or a specified receptor, 
a specified transmembrane domain, and 
a specified costimulatory endodomain; 
and a single amino acid SEQ ID NO: and/or a single nucleic acid SEQ ID NO: that corresponds to the specified single CAR construct; 
and (iv) a single target antigen to which the CAR construct binds.
In regard to (v)-(viii), Applicant must also elect a single nucleic acid/vector construct encoding the CAR construct elected above, wherein Applicant must specify and elect for said vector/nucleic acid: 
a single promoter or regulatory element for expressing said CAR, or a single combination of promoter and regulatory element(s) for expressing said CAR alone or in combination with expression of the elected TF species and/or additional vector component(s); 
a single concordant/corresponding SEQ ID NO: for said vector/nucleic acid; and
a single vector type as recited in claim 28;
and Applicant must also further elect: 
a single additional gene or vector component, or 
a single specified combination of gene(s)s or vector component(s) as recited in claims 1, 9, 23, 30, 34 and 35. 
Applicant must also elect:
(ix) a single additional engineered modification for obtaining a single additional functional effect as recited in claims 34 and 35; 
(x) a single recombinant cell/cell type; and
(xi) a single disease or disorder; 
	If Applicant elects Group II above, Applicant must further elect:
 (xii) a single therapeutic composition and 
(xiii) a single specified set of method steps for administering the composition.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 37, and 48.

Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A–5:00P (Flex) PDT/PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633